DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 2/25/2021 has been considered.  

Drawings
The drawings filed on 2/25/2021 are accepted.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 recites the limitation "after transitioning the client to the first network" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.  It appears it should be “after transitioning the client to the host network”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 11, 14, 16, 17, 19, 24, 25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by www.livetours.com (retrieved from The Wayback Machine on 12/15/2022, archived on 8/7/2020, hereinafter Livetours).
Regarding claim 1, Livetours teaches a method of communicating between mobile devices (Faq Page 2 “The audio is distributed as an audio-stream over a wi-fi connection between the smartphone of the tour guide and the smartphone of your guest. All you have to do is make sure the guests are connected to the same (local offline) wi-fi network of the tour guide.”) comprising: 
creating, by a server (Faq Page 1 “The LiveTours app is available for: iPhones in the Apple App-store Android smartphones like Samsung, Huawei, Google Pixel, Sony in the Google Play-store.”), a first network creating a first local coverage area; (FaqPage 5 “If not, ask these guests to download the app using a public wi-fi or 3G/4G” i.e. the connection used to download the app from the App-Store or Google Play-store)
connecting, by a plurality of mobile devices, to first network, the mobile devices including a host device and a plurality of client devices; (Faq Page 3 “We strongly recommend to advice your tour guests to download the LiveTours app before the tour (free download)” and “Bring your phone ‘with a fully loaded battery’ and the LiveTours app ‘already’ installed” i.e. Tour Guide is the “host” with a travel router and smartphone and the tour guests are the “plurality of client devices” with their smart phones)
hosting, by the host device, a host network creating a second local coverage area allowing audio communication over the host network through a communication application; (Faq Page 2 “LiveTours uses a specific high quality wi-fi travel router that is carried along by the tour guide. (It weighs <100g and fits easily in your pocket.) The tour guests are connected to the wi-fi of their guide.” and Page 3 “Wi-fi Network LiveTours requires the use of its own wi-fi network, to warrant the professional quality of the LiveTours tour. By providing your own wi-fi network to your guests, you warrant the professional quality of the LiveTours experience.”)
transitioning, by the client devices, from the first network to the host network (Page 2 “All you have to do is make sure the guests are connected to the same (local offline) wi-fi network of the tour guide.”), transitioning including disconnecting from the first network and connected to the host network; (Faq Pages 2-3 “No internet needed during a tour?  Exactly, this is correct.  LiveTours is designed and developed to manage tours offline specifically.” and “LiveTours is designed to work independent of the local availability and quality of the public internet wifi or 3G/4G networks. LiveTours requires the use of the GL-iNet Slate Travel Router, to warrant the professional quality of the LiveTours experience (it weighs”) and
after the client devices transition to the host network, providing audio communication, from the host device, to the client devices through the communication application.  (Page 2 “The audio is distributed as an audio-stream over a wi-fi connection between the smartphone of the tour guide and the smartphone of your guest.”)
Regarding claim 2, Livetours teaches directing the client devices to wireless credentials for connecting to the host network; (Faq Page 5 “Ask the guests to check if they are connected to the wi-fi network of your Travel Router If not, ask the guest to connect to this wi-fi network Ask your guests to open the Live Tours app on their smartphone Ask the guests to scan the QR-code on your smartphone to join the tour”)
creating, by the host device, a communication session for communication over the host network and through the communication application, wherein the wireless credentials allow the client devices to connect to the host network while the communication session is active.  (Tour Guide Page 6 “Start your tour • Start the LiveTour app and log in as tour guide • Connect to your own wi-fi with your smartphone • Select and start your tour” and “Connect your tour guests • Make sure all your guests are connected to your wi-fi! • Connect your tour guests using the unique tour QR code Start talking, your guests can now listen to your tour…”)
Regarding claim 3, Livetours teaches wherein, during the communication session, whenever a client device loses connectivity to the host network, the communication application causes said client device to continue to look for the host network and reconnect to the host network when the host network is found.  (Faq Page 2 “If the distance between the tour guide and a guest extends the 25 meter, glitches might occasionally occur. However the LiveTours app will automatically reconnect when the tour guest gets within 25 meter from the tour guide again.”)
Regarding claim 4, Livetours teaches wherein, the communication application causes each client device to connect to the host network during a portion of the communication session regardless of connectivity to the first network, the internet or any other network.  (Faq Pages 2-3 “If the distance between the tour guide and a guest extends the 25 meter, glitches might occasionally occur. However the LiveTours app will automatically reconnect when the tour guest gets within 25 meter from the tour guide again.” and “LiveTours is designed to work independent of the local availability and quality of the public internet wifi or 3G/4G networks”)
Regarding claim 6, Livetours teaches wherein the communication application is configured to broadcast data from the host device to all client device during the communication session.  (Faq Page 2 “The audio is distributed as an audio-stream over a wi-fi connection between the smartphone of the tour guide and the smartphone of your guest.” and “You can easily use LiveTours for groups up to 40 tour guests”)
Regarding claim 11, Livetours teaches wherein the host network runs in infrastructure mode.  (Faq Page 2 “The tour guests are connected to the wi-fi of their guide” and “All you have to do is make sure the guests are connected to the same (local offline) wi-fi network of the tour guide.”)
Regarding claim 14, Livetours teaches wherein the step of hosting the host network by the host device is carried out while the host device is connected to the first network.  (Faq Pages 4-5 “To warrant smooth touring for the tour guide: Verify if you can answer all the following questions with ‘Yes’.” and “Connecting your smartphone to your Travel Router Is your smartphone connected to the wi-fi network of your Travel Router?”)
Regarding claim 16, Livetours teaches a method of communicating between a plurality of mobile devices including a host device and a client device (Faq Page 2 “The audio is distributed as an audio-stream over a wi-fi connection between the smartphone of the tour guide and the smartphone of your guest. All you have to do is make sure the guests are connected to the same (local offline) wi-fi network of the tour guide.”), the method comprising:
detecting connectivity to external networks, by the host device (note: it is inherent that smartphones provide a signal quality indication), and when connectivity is below a predetermined threshold (This can be when the tour guide is ready to start the tour in an area with low/no wireless coverage Faq Pages 2-3 We found that relying on the internet for connecting guests, like other tour guiding apps, will not provide the professional performance in quality that we aim for. Internet or 3G/4G networks are not always available, especially inside (old) buildings. Also, the smartphone of the guests will switch between different public wi-fi or 3G/4G networks during the tour causing nuisance for the guide), hosting a host network creating a local coverage area allowing audio communication over the host network through a communication application; (Faq Page 2 “LiveTours uses a specific high quality wi-fi travel router that is carried along by the tour guide. (It weighs <100g and fits easily in your pocket.) The tour guests are connected to the wi-fi of their guide.” and Page 3 “Wi-fi Network LiveTours requires the use of its own wi-fi network, to warrant the professional quality of the LiveTours tour. By providing your own wi-fi network to your guests, you warrant the professional quality of the LiveTours experience.”) and
obtaining, by the client device, wireless credentials allowing the client devices to connect to the host network.  (Faq Page 5 “Ask the guests to check if they are connected to the wi-fi network of your Travel Router If not, ask the guest to connect to this wi-fi network Ask your guests to open the Live Tours app on their smartphone Ask the guests to scan the QR-code on your smartphone to join the tour”)
Regarding claim 17, the limitations of claim 17 are rejected as being the same reasons set forth above in claims 2 and 3.  
Regarding claim 19, the limitations of claim 19 are rejected as being the same reasons set forth above in claim 6.  
Regarding claim 24, the limitations of claim 24 are rejected as being the same reasons set forth above in claims 1 and 16.  note:  server is “Apple App Store” and “Google Play-store”
Regarding claim 25, the limitations of claim 25 are rejected as being the same reasons set forth above in claims 2 and 3.  
Regarding claim 27, the limitations of claim 27 are rejected as being the same reasons set forth above in claim 6.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, 21, 22 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Livetours in view of Pantalone et al. (US-2006/0019689 hereinafter, Pantalone).
Regarding claim 8, Livetours teaches the limitations of claim 1 above, but differs from the claimed invention by not explicitly reciting wherein the communication application allows communication from the host device via IP based audio to the client devices over the host network.
In an analogous art, Pantalone teaches a mobile phone with a push-to-talk connection (Abstract) that includes communicating IP based audio to client devices over a Wi-Fi network.  (Page 1 [0003] “VoIP” and Fig. 2 [280] “Group”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Livetours after modifying it to incorporate the ability to communicate IP based audio to client devices over a Wi-Fi network of Pantalone since these connection/communication styles are well known and used by mobile phone users for their communication and organizational needs.   (Pantalone Page 1 [0001])
Regarding claim 9, Livetours in view of Pantalone teaches wherein the communication application allows for push-to-talk communication from the client devices to the host device over the host network.  (Pantalone Page 1 [0003] note: Livetours utilizes a Wi-Fi network)
Regarding claim 10, Livetours in view of Pantalone teaches wherein the communication application allows for full duplex communication between the host device and the client devices over the host network.  (Pantalone Page 1 [0008])
Regarding claims 21 and 22, the limitations of claims 21 and 22 are rejected as being the same reasons set forth above in claims 8-10.  
Regarding claims 29 and 30, the limitations of claims 29 and 30 are rejected as being the same reasons set forth above in claims 8-10.  
Claims 12-13, 23 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Livetours in view of Case Law and Achyuth et al. (US-2021/0211902 hereinafter, Achyuth).
Regarding claim 12, Livetours teaches the limitations of claim 2 above, but differs from the claimed invention by not explicitly reciting hosting, by a second host device, a second host network creating a third local coverage area, the second host network allowing audio communication over the second host network; and during the communication session, whenever a client device loses connectivity to the host network, attempting, by said client device, to connect to the second host network. 
However, In re Harza (274 F.2d 669, 124 USPQ 378 (CCPA 1960) (see MPEP 2144.04(VI)(B)) states that it is obvious to one of ordinary skill in the art that duplicating parts (using a second host device to create a third local coverage area) has no patentable significance unless a new and unexpected result is produced.  
In an analogous art, Achyuth teaches a method and system for providing uninterrupted access to resources by utilizing a mobile hotspot connection (Abstract) that includes upon determining that a first connection has been disconnected, attempting to connect to a second connection in order to resume the session.  (Fig. 3 and Page 1 [0001])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Livetours after modifying it to incorporate the ability to provide a backup hotspot connection from a second host device and instructing client devices to connect to the second connection upon disconnection of Achyuth since the battery of the first host device could have drained, the distance to a second tour guide carrying the second host device could be geographically closer or the software could crash on the first host device, thereby providing a backup connection and increased user satisfaction in their tour.  
Regarding claim 13, Livetours in view of Case Law and Achyuth teaches determining, by the host device, performance of the host device on the first network, wherein the step of transitioning, by the client devices, from the first network to the host network, occurs when1 the performance falls below a predetermined threshold for at least one performance metric.  (Achyuth Page 1 [0001] and Livetours Faq Page 2 “LiveTours is the only live tour guide app that can be used in places where there is no, or low quality, public wi-fi or 3G/4G available.”)
Regarding claim 23, the limitations of claim 23 are rejected as being the same reasons as those set forth above in claim 12.  
Regarding claim 31, the limitations of claim 31 are rejected as being the same reasons as those set forth above in claim 12.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Livetours in view of Leonov et al. (US-2015/0351019 hereinafter, Leonov).
Regarding claim 15, Livetours teaches the limitations of claim 1 above, but differs from the claimed invention by not explicitly reciting after transitioning the client devices to the first network, checking for connectivity to an additional Wi-Fi network by the host device, and, when connectivity to the additional Wi-Fi network is detected, transitioning the client devices from the host network to the additional Wi-Fi network. 
In an analogous art, Leonov teaches a network selection method and apparatus (Abstract) that includes checking for connectivity to an additional Wi-Fi network.  (Fig. 6 and Page 8 [0066] “The scanning in the WLAN environment may be a passive scan or an active scan. Such scanning operations may be performed periodically or regularly, in the background, in accordance with a predetermined algorithm”)  note: the “when” condition does not have to occur, see footnote above.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Livetours after modifying it to incorporate the ability to perform background scanning for additional Wi-Fi networks of Leonov since it enables searching for and connecting to preferred wireless networks in the background.  (Leonov Fig. 6)











Claims 5, 18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Livetours in view of Lund et al. (US-2015/0172968 hereinafter, Lund)
Regarding claim 5, Livetours teaches a host device that communicates wireless credentials for connecting to the host network to the client devices (Instructions Page 2 “Ask the guests to check if they are connected to the wi-fi network of your Travel Router If not, ask the guest to connect to this wi-fi network Ask your guests to open the Live Tours app on their smartphone Ask the guests to scan the QR-code on your smartphone to join the tour”) and the ability to terminate the host network (Instructions Page 2 “Did you switch the travel router on?”), but differs from the claimed invention by not explicitly reciting searching for internet connectivity and terminating the host network.  
In an analogous art, Lund teaches a method and system for notification of a network access technology switching event (Abstract) that includes searching for internet connectivity during a communication session (Page 9 [0059]), notifying the client devices of credentials for connecting to the internet (Fig. 7 [720]) and terminating the host network.  (Page 11 [0073])   note: the “when” condition does not have to occur, see footnote above.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Livetours after modifying it to incorporate the ability to notify clients of credentials to connect to the internet of Lund since it enables moving devices to a preferred network without service disruption.  (Lund Page 11 [0073)
Claims 7, 20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Livetours in view of Yu (US-2020/0204467).  
Regarding claim 7, Livetours teaches the limitations of claim 1 above, but differs from the claimed invention by not explicitly reciting wherein the communication application is configured to identify whenever one of the client devices loses connectivity to the host network and, when one of the client devices loses connectivity to the host network, provide a notification of the host device.  
In an analogous art, Yu teaches a method and device for hotspot leasing (Abstract) that includes the communication application is configured to identify whenever one of the client devices loses connectivity to the host network and, when one of the client devices loses connectivity to the host network, provide a notification of the host device.  (Fig. 4 [Notified of Disconnection] and Pages 8-9 [0122])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Livetours after modifying it to incorporate the ability to provide a notification of a disconnection of Yu since it enables a user to recognize that there is a potential problem with one of the clients.  
Regarding claims 20 and 28, the limitations of claims 20 and 28 are rejected as being the same reasons set forth above in claim 7.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/           Primary Examiner, Art Unit 2646                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Under the broadest reasonable interpretation standard for conditional “if language” or “when language”, the condition does not occur and the step or function claimed would never be realized, hence the broadest reasonable interpretation of the claim does not require performing the step or function.  See Ex parte Katz, 2011 WL 514314, at 4-5 (BPAI Jan. 27, 2011,2011 WL 1211248 at 2 (BPAI Mar. 25, 2011); see also In re Johnston, 435 f.3d 1381, 1384 (Fed. Cir. 2006)("optional elements do not narrow the claim because they can always be omitted”).  If conditions are not limitations against which prior art must be found because the step or function only occurs “if the answer is positive” or “when the answer is positive”. Under the broadest scenario, the steps or functions dependent on the “if condition” or “when condition” would not be invoked, and such, the Examiner is not required to find these limitations in the prior art in order to render the claim anticipated. See In re Am. Acad. Of Sci. Tech Ctr., 367 f.3d 1359, 1359 (Fed. Cir. 2004).